Citation Nr: 0305088	
Decision Date: 03/18/03    Archive Date: 03/24/03	

DOCKET NO.  99-08 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  The Board remanded the appeal in 
July 2001.  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
nightmares, some intrusive thoughts, startle response, and 
depression, but he has adequate insight and judgment, normal 
speech, no gross impairment of memory, and satisfactory 
behavior and self-care.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 and Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10, Part 4, Diagnostic Code 9411 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record 
reflects that the veteran and his representative have been 
provided with a statement of the case and supplemental 
statements of the case, as well as an August 2002 letter, 
informing them of evidentiary development under the VCAA, 
governing legal criteria relating to the issue on appeal, the 
evidence necessary to substantiate the veteran's claim, the 
evidence considered, and the reason for the rating assigned.  
In essence, the matter of "which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has been afforded VA examinations and a personal 
hearing, and treatment records have been obtained.  
Therefore, it is concluded that the VA has complied with the 
VCAA and the Board may now proceed, without prejudice to the 
veteran, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
and civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

The veteran's service-connected PTSD has been evaluated under 
Diagnostic Code 9411 of the Rating Schedule.  Diagnostic 
Code 9411 provides that a 30 percent evaluation will be 
assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation will be assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotype speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The report of an October 1997 VA psychiatric examination 
reflects that the veteran reported that he had been placed on 
medication.  He indicated that he had been able to sleep a 
little better on the medication.  He reported nightmares 2 to 
3 times per week.  He would often awaken sweating and 
hollering.  He reported numerous intrusive thoughts about the 
war and indicated that these were triggered by something on 
TV or any kind of movie dealing with war.  He reported that 
he was uncomfortable in crowds.  When he went to restaurants, 
he would sit in a corner.  He went to stores, but was not 
comfortable there.  On mental status examination, the veteran 
was casually groomed and conversed readily.  He was fully 
cooperative.  Speech was within normal limits with regards to 
rate and rhythm.  His mood was primarily depressed.  His 
thought processes and associations were logical and tight, 
and no loosening of associations or confusion was noted.  No 
gross impairment in memory was observed, and the veteran was 
oriented times three.  Hallucinations were not complained of, 
and no delusional material was noted.  The veteran's insight 
and judgment were adequate.  The veteran reported occasional 
suicidal ideation.  The impression included PTSD and 
dysthymic disorder with a Global Assessment of Functioning 
(GAF) indicated to be 53.  

VA treatment records reflect that the veteran was seen in 
September 1997 where an assessment of PTSD was made and a GAF 
of 60 was indicated.  He was seen again in January 1999.  At 
that time, he reported trouble sleeping, and the impression 
was depression.  The GAF was indicated to be 60. 

The report of July 2002 VA psychological evaluation reflects 
that the veteran reported problems with relationships.  He 
also indicated he had trouble remembering when he was told to 
do something.  He indicated that he used to have more 
nightmares, but they were then occurring approximately once 
per month.  He had last worked the previous winter and was 
laid off from that employment.  He had previously worked at a 
GM plant and was laid off from that employment as well.  On 
mental status examination the veteran was casually groomed.  
He was fully cooperative.  His speech was within normal 
limits with regard to rate and rhythm.  His predominant mood 
was one of depression.  His thought processes and 
associations were logical and tight and no loosening of 
associations were noted, nor was any confusion.  There was no 
gross impairment in memory observed and the veteran was 
oriented in all spheres.  Hallucinations were not complained 
of and no delusional material was noted.  His insight and 
judgment were generally adequate.  He had no suicidal or 
homicidal ideation.  He indicated that he was not taking any 
medication or receiving any mental health treatment.  The 
diagnosis was PTSD, and the GAF was indicated to be 55.  The 
examiner commented that the veteran did not report some 
classic symptoms of PTSD, but apparently had them by history.  
He had a history of nightmares and some intrusive thoughts.  
He also was easily startled by noises.  It was difficult to 
ascertain the exact relationship between the veteran's social 
and vocational difficulties and his PTSD.  

The Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, indicates that a GAF of 51 to 60 reflects 
moderate symptoms or moderate difficulty in social, 
occupational or school functioning such as few friends, 
conflicts with peers or co-workers.  

The veteran's GAF has been reported to be from 53 to 60, 
reflective of moderate impairment.  His symptoms have been 
indicated to include depression, nightmares, guilt, and 
startle response.  While he has reported some problems with 
memory, there is no gross impairment of memory noted on 
examination.  These symptoms could be characterized as 
reflective of chronic sleep impairment with no more than mild 
memory loss.  The record indicates that the veteran also has 
depression.  There is no indication that any symptom that 
could be analogous to panic attacks occurs more frequently 
than on a weekly basis.  This includes the veteran's 
reference to startle responses.  These symptoms more nearly 
approximate the criteria for a 30 percent evaluation under 
Diagnostic Code 9411.  

There is no competent medical evidence indicating that the 
veteran has circumstantial, circumlocutory or stereotype 
speech, or that he has flattened affect.  Neither is there 
any competent medical evidence indicating that he has 
difficulty in understanding complex commands or impairment of 
short- and long-term memory that results in retention of only 
highly learned material and forgetting to complete tasks.  
The competent medical evidence indicates that he does not 
have impaired judgment and that he does not have gross 
impairment of memory.  The competent medical evidence also 
indicates that he does not have impaired abstract thinking.  
Therefore, a preponderance of the evidence is against a 
finding that the veteran's symptoms more nearly approximate 
the criteria for a 50 percent evaluation under Diagnostic 
Code 9411.  On the basis of the above analysis, a 
preponderance of the evidence is against an evaluation 
greater than the 30 percent that has been assigned.  




ORDER

An evaluation greater than 30 percent for PTSD is denied.



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

